Fourth Court of Appeals
                                      San Antonio, Texas

                                 MEMORANDUM OPINION

                                          No. 04-16-00676-CV

                                     IN RE John M. DONOHUE

                                   Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Rebeca C. Martinez, Justice
                  Jason Pulliam, Justice

Delivered and Filed: November 16, 2016

SUPPLEMENTAL PETITION FOR WRIT OF MANDAMUS DENIED

           On October 14, 2016, Relator filed a “petition for writ of certiorari,” which this court

considered as a mandamus and denied. On November 3, 2016, Relator filed a petition for writ of

mandamus which this court has determined is a supplement to his October 14, 2016 petition. The

court has considered Relator’s petition and is of the opinion that Relator is not entitled to the relief

sought. Accordingly, the petition is denied. See TEX. R. APP. P. 52.8(a).


                                                      PER CURIAM




1
 This proceeding arises out of Cause No. 2012CI19573, styled Martha Donohue v. John M. Donohue, in the 288th
Judicial District Court, Bexar County, Texas, the Honorable David A. Canales presiding.